DETAILED ACTION

Response to Amendment
	In view of the amendments and arguments to Claims 19, 22, and 25, the previous §112(b) rejections directed to the claims are withdrawn.
	In view of the amendments to Claim 19, the previous prior art rejections directed to the claims are withdrawn.  New prior art rejections are set forth below.  These rejections were necessitated by the amendments.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2007/0183208 (Sharma) as evidenced by United States Patent Publication No. US 6,136,389 (Conover) and in view of United States Patent Application Publication No. US 2003/0124259 (Kodas).
	In regards to Claims 19 and 25, Sharma teaches a method for depositing metals, metal blends and alloys onto substrate surfaces, including microporous substrates, utilizing a plasma operation, where in the process, a liquid solution of a monomer or co-monomer precursor having a metallic component is used to coat the substrate, wherein a deposit consisting essentially of the metallic component in elemental form is deposited on the substrate surface (Abstract) – corresponding to a metal active component, comprising: a metal precursor formulation, and a substrate at least partially covered by the metal precursor formulation, wherein the metal precursor formulation is applied on the substrate, wherein the metal precursor formulation applied on the substrate is exposed to low-energy plasma, wherein the low-energy plasma is 
	In the same field of preparing noble metal coatings on porous substrates with plasma, Conover teaches a method of preparing thin films of noble metals (Abstract), and teaches that with reference to the advantages which flow from products prepared in catalytic applications, it is generally recognized that the level of activity of a given catalyst is a function of the size and structure of the particles comprising the catalyst; the smaller particle size enhances the activity level (Column 14, Lines 24-31). 
One of ordinary skill in the art would have found it obvious to have minimized the size of the precursor particles of Sharma, as taught by Conover, in order to increase catalytic activity and performance, as taught by Conover.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
	Additionally, in the same field of particle precursors, Kodas teaches that in one mode of precursor particle distribution, the average particle size is about from 10 to 100 nm (¶38) and that nanoparticles may have a volume median particle size of not greater than 100 nm (Claim 30) – corresponding to the metal active component comprises metal particles in the range from 1 nm to 100 nm (instant Claim 19).  Kodas also teaches that the precursors are precursors to noble metals such as silver, copper, platinum, palladium, gold, nickel, or copper (¶198).
	One of ordinary skill in the art would have found it obvious to have utilized the precursor formulation size of Kodas within the method of depositing metals of Sharma.  One would have 
Examiner notes that the limitation that the substrate is placed in a vacuum chamber and the low-energy plasma is operated at the pressure in the range from 225 mTorr to 600 mTorr constitutes a product by process limitation.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
 Given that the product of Sharma in view of Conover and Kodas is structurally and compositionally similar to that of the product as claimed in instant Claim 19, one of ordinary skill in the art would expect it to exhibit the same properties as claimed.

	In regards to Claims 20-24, Sharma teaches that soluble salts of precious metals for service as catalysts may be utilized in either aqueous or organic solvent-based solutions to impregnate porous materials (¶4), and teaches that noble metals such as platinum and palladium are used as reaction products in the form of compounds such as platinum (II) hexafluoroacetylacetonate in toluene, or other noble metal precursors such as palladium acetylacetonate amongst others(¶¶61-63), wherein the metal salts are dissolved in the solvent during preparation (¶80), and wherein parameters such as reactor pressure, power, amongst others are controlled (¶¶66-67) – corresponding to the metal precursor formulation consisting of an organic solvent and metal salts (instant Claim 20), wherein the metal precursor includes metal .

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicant argues that in view of the newly added limitations directed to the exposure parameters and metal precursor particle size, the prior art rejection based on Sharma does not anticipate nor is obvious over the product as instantly claimed (Applicant’s Arguments, Pages 5-7).  Applicant argues that Sharma teaches a pressure that is not in the claimed range, and it would not have been obvious to one of ordinary skill in the art to modify the pressure taught by Sharma (Page 7).
In regards to Applicant’s arguments, Examiner notes that in view of the new prior art rejections set forth above based on Sharma, Conover, and Kodas, Applicant’s argument is rendered moot.  Furthermore, as set forth above, the limitation that the substrate is placed in a vacuum chamber and the low-energy plasma is operated at the pressure in the range from 225 mTorr to 600 mTorr constitutes a product by process limitation.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.

Therefore, Applicant has not provided sufficient, or any, evidence on the record to show that the prior art as set forth in the prior Non-Final Rejection does not sufficiently teach the instant application as claimed.  Applicant’s assertion that the prior art fails to teach the instant invention is not persuasive, given the lack of cited and mapped evidence or any support otherwise.  Therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784